October 22, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Attn:Mr. Paul Cline, Staff Accountant Re: Farmers Capital Bank Corporation Form 10-K for the period ended December 31, 2009 Forms 10-Q for the period ended March 31, 2010 and June 30, 2010 File No.: 0-14412 Ladies and Gentlemen: We are in receipt of your letter dated October 12, 2010 from Kevin W. Vaughn, Branch Chief of Division of Corporation Finance.The purpose of this letter is to respond to your comments set forth in the October 12, 2010 letter.For your convenience, your comments are set forth in this letter in italics, followed by response of Farmers Capital Bank Corporation (the “Company” or “we” or “our”). If not otherwise indicated, future filings by the Company will include the responses to your comments as applicable. 1. Please refer to your response to comment 2 of our June 23, 2010 letter. We note that each of your subsidiary banks has agreed to adopt, implement and adhere to plans to reduce its risk in each asset in excess of certain amounts (i.e., $750,000 and $1,000,000) and which met certain classifications in the most recent regulatory examinations.Please revise future filings to provide a tabular presentation of these loans for each subsidiary bank that quantifies the number of and amounts of these loans and that also sets forth the progress achieved towards meeting the reduction of these assets based on the target established under the memorandums of understanding. The Company will in future filings provide a tabular presentation for each subsidiary bank that quantifies the number and amount of classified assets that exceed the threshold in the most recent regulatory reports. The Company expects to include disclosure in its September 30, 2010 Form 10-Q filing similar to the following: 1 Farmers Bank Substandard Loans (Dollars in thousands) Activity Since Exam Date As of Exam Date Increases Decreases September 30, 2010 Number of Credits Balance Additional Credit/New Classifications Number of Credits Principal Payments Charge Off’s Transfers1 Balance Number of Credits 20 $ $ 13 $ 30 1Represents repossession activity to other real estate owned. At September 30, 2010 Farmers Bank had 30 credit relationships with an aggregate outstanding balance of $43.9 million that meet the risk reduction criteria established in the Memorandum. Farmers Bank’s targeted outstanding balance of assets meeting the risk reduction criteria established in response to the Memorandum was $37.8 million for September 30, 2010. The outstanding balance at September 30, 2010 is in excess of the target amount due mainly to newly classified credits. Local economic factors have negatively impacted housing markets which have contributed to the increase in nonperforming loans and assets. The merger of Lawrenceburg Bank into Farmers Bank during the second quarter of 2010 also contributed to the increase in classified balances by $10.2 million. Included in this total are five credit relationships totaling $5.8 million that were classified substandard from the loan portfolio of Lawrenceburg Bank. In addition, there was $4.4 million in outstanding balances at Lawrenceburg Bank representing six credit relationships that also existed at Farmers Bank prior to the merger whereby the loans were participated between the two banks. United Bank Substandard Loans (Dollars in thousands) Activity Since Exam Date As of Exam Date Increases Decreases September 30, 2010 Number of Credits Balance Additional Credit/New Classifications Number of Credits Principal Payments Charge Off’s Transfers1 Balance Number of Credits 15 $ $ 18 $ 29 1Represents repossession activity to other real estate owned. At September 30, 2010 United Bank had 29 credit relationships with an aggregate outstanding balance of $61.0 million that meet the risk reduction criteria established in the Order. The amount outstanding at September 30, 2010 is below the target level established in the Order. 2 2.Please refer to your response to comment 3 of our June 23, 2010 letter. We were unable to locate the requested disclosures in your Form 10-Q for the period ended June 30, 2010.Please revise your future filings to incorporate your response to the comment in your disclosure. The Company expects to include the following or similar disclosure in its September 30, 2010 Form 10-Q filing and additional future filings if material: From time to time the Company’s affiliate banks modify a customer’s loan, but such modifications may not meet the criteria for classification of restructured troubled debt.The primary reasons for such restructurings are: · repricing a loan to a current market rate of interest to a borrower with good credit and adequate collateral value in order to retain the customer, · changing the payment frequency from monthly to quarterly, semi-annually or annually where the loan is performing, the borrower has good credit and adequate collateral value and the bank believes valid reasons exist for the change, or · extending the interest only payment period of a performing loan where the borrower has good credit and adequate collateral value in instances where a project may still be in a phase of development or leasing-up, but where the bank believes completion will occur in the near future, or such extension is otherwise in the bank’s best interest. As a modification is made, management evaluates whether the modification meets the criteria to be classified as a troubled debt.This criteria has two components: 1. The bank made a concession on the loan terms, and 2. The borrower was experiencing financial difficulty. The Company’s loan policy has been recently updated to provide guidance to lending personnel as a result of the recent increase in restructured loans to ensure those that are troubled debt are properly categorized. Additional attention is being given to restructured loans through the oversight of the recently established position of Chief Credit Officer at the parent company to ensure that modifications meeting criteria for restructured loans are identified and properly reported. The table below sets forth on an aggregate basis at September 30, 2010, the types of non-troubled debt restructurings by loan type, number of loans, average loan balance and modification type: 3 # of Loans Loan Type Average Loan Balance Range of Loan Balances Modification Type 4 Commercial, financial and agricultural $ $
